DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application number 17/270,635 filed on November 05th, 2020 in which claims 1-5, 7-19 and 21-26 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 02/23/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5 and 8-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Van Der Zwan (US Pub. Nº 2013/0100207).

8.	Regarding independent claim 1: Van Der Zwan disclosed a printing apparatus with a modular printhead assembly, comprising:
 	(a) a printer ([0042], line 1; also see Fig. 1, reference 1) constructed to receive a printable substrate ([0002], line 4) upon which a functional fluid may be dispensed ([0002], lines 1-2); 
 	(b) a printing module mounted to said printer in suspended relation over said printable substrate ([0043], lines 1-2; also see Fig. 1, reference 4), said printing module constituting a self-contained unit having its own single-source fluid supply, printhead drive electronics and printhead assembly ([0010], lines 1-2); 
 	(c) said printing module being movable relative to said printer between a retracted position away from said printable substrate ([0040], lines 1-2; also see Fig. 6 which shows the printing module in a retracted position) and a precise printing position over said printable substrate (Fig. 1 shows the printing module head 4 in a precise printing position over the printing medium (not shown) disposed on the underside 17);  
 	(d) said printing module being readily removable from said printer as said self-contained unit when in said retracted position ([0040], lines 1-2); and
 	(e) said printhead assembly forming at least a part of a movable subassembly within said printing module, said subassembly being movable within said printing module between said precise printing position and an idle non-printing position spaced from said printing position ([0012], lines 1-3).
 
9.	Regarding claim 2: Van Der Zwan disclosed the printing apparatus of Claim 1, wherein said printing module, when positioned in said retracted position, is laterally spaced from said printable substrate ([0040], lines 1-2; also see Fig. 6).

10.	Regarding claim 3: Van Der Zwan disclosed the printing apparatus of Claim 1, wherein said printing module is swingable relative to said printer when in said retracted position ([0012], lines 1-2).

11.	Regarding claim 4: Van Der Zwan disclosed the printing apparatus of Claim 1, wherein said printing module is slidably movable and swingably carried on a mounting assembly that is affixed to said printer ([0053], lines 1-2; also see Fig. 6).

12.	Regarding claim 5: Van Der Zwan disclosed the printing apparatus of Claim 4, wherein said mounting assembly for said printing module is movable relative to said printer (See Fig. 6).

13.	Regarding claim 8: Van Der Zwan disclosed the printing apparatus of Claim 1, wherein said printhead assembly is connected to the remainder of said subassembly through a flexible coupling mechanism ([0012], lines 6-8).

14.	Regarding claim 9: Van Der Zwan disclosed the printing apparatus of Claim 8, wherein said flexible coupling mechanism is constructed to facilitate slight compression and extension between said printhead assembly and the remainder of said subassembly, as well as 360 degree flexible movement therebetween ([0012], lines 6-8 and [0013], lines 1-3).

15.	Regarding claim 10: Van Der Zwan disclosed the printing apparatus of Claim 1, including a plurality of said printing modules ([0042], line 2; also see Fig. 1, references 4), each of which constitutes a self-contained unit having its own single-source fluid supply, printhead drive electronics and printhead assembly ([0010], lines 1-2).

16.	Regarding claim 11: Van Der Zwan disclosed the printing apparatus of Claim 1, including a precision printhead registration assembly disposed between said printer and said printing module to ensure precise positioning of said printhead assembly relative to said printable substrate when in said printing position ([0008], lines 1-11; also see Fig. 2).

17.	Regarding claim 12: Van Der Zwan disclosed the printing apparatus of Claim 11, wherein said printhead registration assembly includes a set of guide members affixed to said printhead assembly which mate with a corresponding set of alignment members affixed to said printer ([0008], lines 1-11; also see Fig. 2).

18.	Regarding claim 13: Van Der Zwan disclosed the printing apparatus of Claim 12, wherein at least some of said alignment members are positionally adjustable ([0008], lines 1-11; also see Fig. 2).

19.	Regarding claim 14: Van Der Zwan disclosed the printing apparatus of Claim 10, including a printhead registration assembly disposed between said printer and each of said printing modules, wherein said printhead registration assembly is comprised of a set of guide members affixed to said printhead assembly of each of said printing modules which mate with a corresponding set of alignment members affixed to said printer, to ensure precise positioning of each of said printing modules relative to said printable substrate and relative to other said printing modules when in said printing position ([0053], lines 1-2 and [0008], lines 1-11; also see Fig. 2).

20.	Claims 18-19 and 21-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Van Der Zwan (US Pub. Nº 2013/0100207).

21.	Regarding claim 18: Van Der Zwan disclosed a printing apparatus with a modular printhead assembly, comprising: 
 	(a) a printer ([0042], line 1; also see Fig. 1, reference 1) constructed to receive a printable substrate ([0002], line 4) upon which a functional fluid may be dispensed ([0002], lines 1-2); 
 	(b) a printing module mounted to said printer in suspended relation over said printable substrate ([0043], lines 1-2; also see Fig. 1, reference 4), said printing module constituting a self-contained unit having its own fluid supply, printhead drive electronics and printhead assembly ([0010], lines 1-2); 22WO 2020/051056PCT/US2019/048763 
 	(c) said printing module being movable between a retracted position laterally spaced from said printable substrate ([0040], lines 1-2; also see Fig. 6 which shows the printing module in a retracted position) and a printing position over said printable substrate (Fig. 1 shows the printing module head 4 in a precise printing position over the printing medium (not shown) disposed on the underside 17); 
 	(d) said printing module being swingable relative to said printer ([0012], lines 1-2) and readily removable from said printer as said self-contained unit when in said retracted position ([0040], lines 1-2); and
 	(e) said printhead assembly forming at least a part of a movable subassembly within said printing module, said subassembly being movable within said printing module between said precise printing position and an idle non-printing position spaced from said printing position ([0012], lines 1-3).

22.	Regarding claim 19: Van Der Zwan disclosed the printing apparatus of Claim 18, wherein said printing module is slidably movable and swingably carried on a mounting assembly that is affixed to said printer ([0012], lines 1-2 and [0053], lines 1-2; also see Fig. 6).

23.	Regarding claim 21: Van Der Zwan disclosed the printing apparatus of Claim 18, wherein said printhead assembly is connected to the remainder of said subassembly through a flexible coupling mechanism which permits slight compression and extension between said printhead assembly and the remainder of said subassembly, as well as 360 degree flexible movement therebetween ([0012], lines 6-8 and [0013], lines 1-3).

24.	Regarding claim 22: Van Der Zwan disclosed the printing apparatus of Claim 18, including a plurality of said printing modules, each of which constitutes a self-contained unit having its own single-source fluid supply, printhead drive electronics and printhead assembly ([0010], lines 1-2).

25.	Regarding claim 23: Van Der Zwan disclosed the printing apparatus of Claim 22, including a printhead registration assembly disposed between said printer and each of said printing modules, wherein said printhead registration assembly is comprised of a set of guide members affixed to said printhead assembly of each of said printing modules ([0053], lines 1-2; also see Fig. 6) which mate with a corresponding set of alignment members affixed to said printer, to ensure precise positioning of each of said 23WO 2020/051056PCT/US2019/048763printing modules relative to said printable substrate and relative to other said printing modules when in said printing position ([0008], lines 1-11; also see Fig. 2).

26.	Regarding claim 24: Van Der Zwan disclosed the printing apparatus of Claim 18, including a precision printhead registration assembly disposed between said printer and said printing module, said precision printhead registration assembly including a set of guide members affixed to said printhead assembly ([0053], lines 1-2; also see Fig. 6) which mate with a corresponding set of alignment members affixed to said printer ([0008], lines 1-11; also see Fig. 2).

Claim Rejections - 35 USC § 103
27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



29.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Zwan (US Pub. Nº 2013/0100207), in view of Eaton et al. (US Pub. Nº 2003/0190226).

30.	Regarding claim 7: Van Der Zwan disclosed the printing apparatus of Claim 6.
 	Van Der Zwan is silent about wherein said printing module includes a weight balancing mechanism for counterbalancing at least a portion of the weight of said subassembly as said subassembly moves between said printing position and said idle non-printing position.
 	Eaton et al. disclosed a weight balancing mechanism for a head assembly ([0054], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eaton et al. with those of Van Der Zwan by providing a weight balancing mechanism for the printing module in order to stabilize the printing apparatus.

Allowable Subject Matter
31.	Claims 15-17 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

32.	U.S. Patent application publication number 2017/0282614 to Lutz et al. disclosed a similar invention in Fig. 1.

33.	U.S. Patent application publication number 2011/0149000 to Albertalli et al. also disclosed a similar invention in Figs. 1 and 4.

34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
35.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
36.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
37.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853